DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, in claims 1-4, the determination unit, setting unit, and correction unit (corresponding structure and algorithms page 3 line 27 – page 6 line 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the last two lines of claims 1 and 6, it is unclear what is meant by “(i) a ratio of a GNSS signal having a lower elevation angle or (ii) a change in the ratio” because it is unclear what is meant by the “ratio”. 
The only portion of the specification that appears to be relevant is “For example, the determination may be made based on (i) the ratio of the GNSS signal having a lower elevation angle among all the GNSS signals having respective elevation 30angles or 

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capet (US 20180180741 A1, cited on IDS) in view of Nagahara (US 7928902 B2).

Regarding claims 1 and 6, Capet teaches [NOTE: limitations not explicitly taught by Capet are lined through; language added to explain Capet’s teachings is italicized] A GNSS receiver mounted on a vehicle (abstract “antenna assembly that may be connected to a standard GNSS receiver”), comprising: 

the first reception mode in which reception is performed with a first directivity having a first elevation angle (claim 13 “one or more values of a desired depointing”; see paras. [0069]-[0070] and Figs. 2e-f for description of depointing), 
the second reception mode in which reception is performed with a second directivity having a second elevation angle that is higher than the first elevation 10angle of the first directivity (claim 13 “one or more values of a desired depointing”; one of the depointing angles is necessarily higher in elevation angle than another); 
a determination unit configured to determine whether an environment around the GNSS receiver is a multipath environment in which an occurrence of multipath is probable (660, Fig. 6; para. [0113]); and 
a setting unit (660, Fig. 6; para. [0113]) configured to 
15set the antenna device to a mode in response to the determination unit not determining that the environment around the GNSS receiver is the multipath environment (paras. [0113], [0129]), and 
set the antenna device to a mode in response to the determination unit determining that the environment around the GNSS receiver is the 20multipath environment (paras. [0113], [0129]), 
wherein: 

	As indicated by the lined through language above, Capet does not explicitly teach:
	(1) that the antenna device is set to the second reception mode, in which reception is performed with a second directivity having a second elevation angle that is higher than the first elevation 10angle of the first directivity, in response to a multipath environment, and to the first reception mode when not in a multipath environment. However para. [0061] lines 1-13 strongly suggest using a higher elevation angle in a multipath environment such as a canyon in order to avoid reflections from buildings. Additionally, Nahagara teaches that signals from lower elevation angle satellites are more likely to be influenced by multipath (4:29-30). 
Capet necessarily selects one of the first and second elevation angles in a multipath environment, and either would have been obvious to at least try. It would have been further obvious to modify Capet by using a higher elevation angle mode in a multipath environment in order to avoid reflections from buildings and exclude signals from lower elevation angle satellites that are more likely to be influenced by multipath.
	(2) that the determination unit determines whether an environment around the vehicle is a multipath environment based on a ratio of a GNSS signal having a lower elevation angle or a change in the ratio. Rather, Capet uses a map or sensor measurements (paras. [0112]-[0113]). 


Regarding claim 3, Capet teaches that the determination unit is configured to determine that the environment around 12Attorney Docket No.: 4041 J-003932-US-CO the GNSS receiver is the multipath environment in response to the GNSS receiver being located in a range designated as a range on map of the multipath environment (abstract last seven lines; para. [0105]).  

Regarding claim 4, Capet teaches that 5the determination unit is configured to acquire a captured image captured by an imager configured to capture an image of an area outside of the vehicle, and determine whether the environment around the vehicle is the multipath environment based on the captured image by the imager (paras. [0112], [0105]-[0106]).  

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capet (US 20180180741 A1, cited on IDS) in view of Nagahara (US 7928902 B2) as applied to claim 1 above, and further in view of Masayuki (JP H03142389, cited on IDS).

Regarding claim 2, Capet does not teach a correction unit configured to correct a phase shift of (i) an elevation angle and (ii) an azimuth of the at least one antenna, using a correction parameter specific to the antenna.  
Masayuki teaches such correction for the purpose of accurately measuring distances to GNSS satellites (abstract). It would have been obvious to further modify Capet in view of Masayuki in order to accurately measure distances to GNSS satellites.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chamseddine (US 9,766,341) teaches a GNSS receiver comprising an antenna device (204, Fig. 1) including at least one antenna (205, Fig. 1), the antenna device configured to implement two reception modes having first and second beam directions, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648